Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020, has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-15, 45-46, and 114 directed to a method of attaching a biomolecule to a surface or a method of detecting biomolecules in a sample) in the reply filed on March 5, 2019, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific photoactivatable conjugation compound as an amine group); and Species B (i.e., a single and specific attachment group as a carboxylic acid) in the reply filed on March 5, 2019, is acknowledged.  
Please note that in light of the Examiner’s search, Species A and B have been expanded to include the subject matter of claims 1-15, 45-46, and 114.  

Status of Claims
Claims 1-114 were originally filed on September 7, 2017. 
The amendment received on September 7, 2017, canceled claims 16-44, 47-69, and 71-113; and amended claim 114.  The amendment received on November 18, 2019, canceled claim 114; and amended claim 2.  The amendment received August 24, 2020, amended claims 1 and 45-46.  
s 1-15, 45-46, and 70 are currently pending and claims 1-15 and 45-46 are under consideration as claim 70 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2019.

Priority
The present application claims status as a 371 (National Stage) of PCT/US16/22299 filed March 14, 2016, and claims priority under 119(e) to U.S. Provisional Application No. 62/132,405 filed on March 12, 2015. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on September 15, 2020 is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Response, filed 8/24/20, with respect to the 102(a)(1) rejection have been fully considered and are persuasive.  The rejection of claims 1-2 and 7-9 as being anticipated by Li et al. U.S. Publication No. 2003/0194715 A1 published on October 16, 2003 has been withdrawn. 

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.


Claims 1-15 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran et al. WO Publication No. 2013/119845 A1 published on August 15, 2013 (cited in the IDS received on 9/7/17), in view of Koster et al. U.S. Publication No. 2005/0042771 A1 published on February 24, 2005 (cited in the IDS received on 9/7/17), and Bar-Ziv et al. U.S. Publication No. 2008/0305964 A1 published on December 11, 2008 (cited in the IDS received on 9/7/17).  Please note that the rejection has been updated in light of Applicants’ amendments to claims 1 and 45-46.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1 and 45-46, Rajasekaran teaches a method (para [0006]: methods for manufacturing and using the formulations, substrates, and arrays”; para [0245]-[0254]: “the arrays can be used as a research tool or in a research application”...’’can be used in screening assays for ligand binding”...’’can be used for high throughput screening"..."can also be used for therapeutic purposes, e.g., identifying one or more bioactive agents.”);
of attaching a biomolecule to a surface (para [0012]: "the peptide chains are attached to the porous surface layer through a molecule or a coupling molecule; para [0032]: "the coupling molecule comprises a naturally occurring or artificial amino acid or polypeptide"; and para [0120]: "terms biomolecule, polypeptide, peptide, or protein are used interchangeably"; para [0227]: “a method of attaching a coupling reagent to a substrate...’’; para [0228]: a method of attaching a coupling reagent to a surface can including obtaining a surface having a linker molecule attached to the surface and attaching the coupling reagent to the linker molecule using a coupling formulation comprising a solvent, a water soluble polymer, a water soluble coupling molecule, a water soluble neutralization reagent, and a water soluble coupling reagent."); 
comprising: obtaining a surface comprising a plurality of attachment groups attached to said surface (para [0221]: “substrates can be surface derivatized in a semiconductor module”..."surface derivatization is a method wherein an amino silane group is added to the substrate so that free amino groups are available for coupling the biomolecules"; para [0227]: “obtaining a substrate comprising a planar layer comprising a metal and having an upper surface and a lower surface; and a plurality of pillars 
attaching a photoactivatable conjugation compound to said attachment group as recited in claim 1; attaching a conjugation compound to said surface by contacting said surface with a conjugation solution comprising said conjugation compound as recited in claim 45; attaching a conjugation compound to said surface by contacting said surface with a conjugation solution comprising said conjugation compound as recited in claim 46 (para [0146]: formulations such as photoactive formulations (e.g., photoresist formulations, coupling formulations, and linker formulations"; para [0150]: a photoactive formulation includes a water soluble photoacid generator and a water soluble photosensitizer in a polymer matrix dispersed in water"; para [0152]: photosensitizers are generally added to a formulation to increase the sensitivity of the photoacid generator and bring the absorption spectrum of the formulation near deep UV (248 nm)”; para [0155]: “a water soluble photoactive compound can be a photoacid generator (PAG) or a photobase generator (PBG)…PAGs are cationic photoinitiators…a photoinitiator is a compound especially added to a formulation to convert absorbed light energy, UV or visible light, into chemical energy in the form of initiating species, e.g., free radicals or cations”; para [0279], Table 1: specific photoactive formulations); 
contacting said surface with a molecule (para [0245]: “enzyme substrates (i.e., peptides on a peptide array) can be tested by subjecting the array to an enzyme and identifying the presence or absence of enzyme substrate(s) on the array, e.g., detecting at least one change among the features of the array”; para [0252]: “applying a plurality of test compounds to an array and identifying at least one test compound as a bioactive agent”... "the test compounds can be...peptides, proteins...”; para [0284]: "Boc-Ala-OH, Boc-Ala-NH2, Boc-Ala-Osu (Osu=Oxy succinimide)"; para [0287]: "this capping solution was then spin coated on the wafers"); 
and selectively exposing said surface to electromagnetic radiation (para [0152]: photosensitizers are generally added to a formulation to increase the sensitivity of the photoacid generator and bring the absorption spectrum of the formulation near deep UV (248 nm)”; para [0227]: “a substrate comprising a planar layer comprising a metal and having an upper surface and a lower surface; 
wherein said electromagnetic radiation activates said attached conjugation compound (para [0150]: "photoreactive components will readily generate sufficient quantities of photoacid upon exposure in a deep ultra violet radiation tool to bring a desired reaction to produce a product at acceptable yield"); para [0155]: “a water soluble photoactive compound can be a photoacid generator (PAG) or a photobase generator (PBG)…PAGs are cationic photoinitiators…a photoinitiator is a compound especially added to a formulation to convert absorbed light energy, UV or visible light, into chemical energy in the form of initiating species, e.g., free radicals or cations”;
and wherein said attached activated conjugation compound directly binds to said molecule thereby attaching said molecule to said surface (para [0196]: “porous layers which can be used are permeable, polymeric materials of porous structure which can have a functional group (which is native to the constituent polymer or which is introduced to the porous layer) for attachment of the first peptide building block” (e.g., said molecule); para [0197]: “a substrate comprising a porous polymeric material having a porosity from 10-80% wherein reactive groups are chemically bound to the pore surfaces and are adapted in use to interact, e.g., by binding chemically, with a reactive species, e.g., deprotected monomeric building blocks or polymeric chains…the reactive group is a carboxylic acid group…free to bind, for example, an unprotected amine group of a peptide or polypeptide…or the reactive group is an amino group that is free to bind to, for example, an unprotected carboxylic acid group of a peptide or polypeptide”; also Fig. 2; especially cyclic repeat of B to G steps).
However, Rajasekaran does not specifically teach that the conjugation compound is a photoactivatable conjugation compound (i.e., comprises functions that undergo/cause transformations under irradiations) that is conjugated to the surface comprising a plurality of attachment groups.  Rather, Rajasekaran suggests that a photoactivatable group can be utilized as the attachment group and a linker molecule can be used to conjugate the biomolecule to the surface.  

a photoactivatable conjugation compound (para [0346]: "X is a photoactivatable group... the capture compound contains a selectivity function and is allowed to interact with a biomolecular mixture...the X group is then activated by exposure to the appropriate wavelength of light whereby the X group then reacts with a surface group of the biomolecule to capture it… the photoactivatable group is an arylazide, such as a phenylazide ... the photoactivatable group is a diazirine group, such as 3-trifluoromethyldiazirine"); Para [0020]: “capture compounds (also referred to herein as capture agents) and collections thereof for analysis of the proteome on an industrial level in a high-throughput format"... “permit identification of protein structures predicative or indicative of specific of phenotypes” ... used to identify structural "epitopes" that serve as markers for specific disease states...permit a detailed understanding of the proteins underlying molecular function" ... "the increased understanding of target proteins permit the design of higher efficiency therapeutics"). Para [0029]: each of the plurality of compounds that derivatize a single biomolecule is different, allowing for specific and efficient sorting of the biomolecule mixture (see, e.g., FIG. 3)".
Bar-Ziv et al. teaches using a photoactivatable conjugation compound (para [0018]-[0021]: "comprising: (a) a functionalized group capable of binding to a solid substrate; (b) a photoactivatable group capable of generating a reactive group upon exposure to light, the reactive group being for binding a screenable moiety; and (c) a polymer capable of forming a monolayer on the solid substrate, the polymer having the functionalized group and the photoactivatable group attached thereto”). Para [0017]: “This novel compound is simple and inexpensive and can serve as an improved platform for a wide variety of microarray applications"; see also para [0001]: "novel photoactivatable compounds for efficiently forming microarrays").

For claim 2, Koster teaches where the photoactivatable conjugation compound comprises a functional group selected from the group consisting of (para [0344]-[0345]: X is an active ester such as an NHS (N-hydroxysuccinimide) ester; para [0825]: a sulfo-NHS ester, an amine, and a phenol; para [0448]: a thiol, and an aliphatic amine).

For claim 3, Koster teaches where the photoactivatable conjugation compound comprises an ester (para [0344]-[0345]: X is an active ester such as an NHS [N-hydroxysuccinimide] ester).

For claims 4-5 and 45, Koster teaches where the photoactivatable conjugation compound comprises a carboxylic acid group and is activated (para [0314]: hydroxyl protecting groups for use as X groups…para [0316]: (ii) esters; para [0318]: carboxyl groups for use as X groups…para [0319]: (i) esters; para [0338]: "these protecting groups react with amino acid side chains such as ... amino (lysine, arginine, histidine, proline); amide (glutamine, asparagine);... and are readily adaptable for use in the capture compounds as the reactive moiety X"; para [0344]: "X is an active ester”).

For claim 6, Koster teaches where the photoactivatable conjugation compound comprises an N-hydroxy succinimide moiety (para [0344]-[0345]: an NHS [N-hydroxysuccinimide] ester).

For claims 7 and 46, Koster teaches where the photoactivatable conjugation compound comprises an amine group (para [0329]: amino protecting groups for use as X groups include...; para [0332]: (iii) N-alkyl and N-aryl amines…; para [0338]: these protecting groups, e.g., N-alkyl and N-aryl amines, react with amino acid side chains such as hydroxyl, amino, amide, carboxylic acid, and sulfur derivatives, and are readily adaptable for use in the capture compounds as the reactive moiety X).  

For claims 8-9, Koster teaches where the photoactivatable conjugation compound comprises a photoactivatable group/conjugation moiety selected from the group consisting of (para [0346]: X is a photoactivatable group… the photoactivatable group is a diazirine, or arylazide such as a phenylazide).

For claim 10, Koster teaches where the photoactivatable conjugation compound comprises an N-hydroxysuccinimide moiety attached to an ester (para [0344]-[0345]: X is an active ester such as an NHS [N-hydroxysuccinimide] ester).

For claim 11, Koster teaches where the photoactivatable conjugation compound comprises an N-hydroxysuccinimide ester (para [0344]-[0345]: X is an active ester such as an NHS [N-hydroxysuccinimide] ester) as well as a moiety selected from the group consisting of a diazirine moiety, or an aryl azide moiety (para [0346]: X is a photoactivatable group… the photoactivatable group is an diazirine, or arylazide such as a phenylazide). Whereas neither Rajasekaran nor Koster specifically disclose wherein said photoactivatable conjugation compound, comprising an N-hydroxysuccinimide ester, is also functionally attached to a moiety selected from the group consisting of a diazirine moiety, an aryl azide moiety, and a benzophenone moiety (i.e., contains both types of moieties), in view of the aforementioned Koster disclosure (para [0344], [0346]), it would have been obvious for a person of ordinary skill in the art to design such combination in the course of routine experimentation because utilizing such a compound as taught by Koster constitutes the application of a known technique to yield predictable results and/or the use of a known technique to a method or product in the same way yielding predictable results, i.e., enhancing properties of the said photoactivatable conjugation compound.

For claims 12 and 45, Rajasekaran teaches where the attachment groups are amine groups (para [0274]: "the wafers were then surface derivatized using the following method... to grow a mono silane layer with a -NH2 group to attach a linker molecule").

For claims 13 and 46, Rajasekaran teaches where the attachment groups are carboxylic acid groups (para [0358]: “constructed a porous layer with free carboxylic acid groups for polypeptide synthesis/attachment… the substrate has a matrix of free COOH groups ready to be activated and coupled with a protein or an amino acid for peptide synthesis”). 

For claims 14 and 46, Rajasekaran teaches where the carboxylic group is activated to bind to an amine group (para [0069]: the substrate comprises a linker molecule having a free amino terminus attached to at least one of the carboxylic acid groups…or the substrate comprises a linker molecule having a free carboxylic acid group attached to at least one of the carboxylic acid groups…the substrate comprises a coupling molecule attached to at least one of the carboxylic acid groups”; 


For claims 15 and 45-46, Rajasekaran teaches where the biomolecule is a polypeptide (para [0358]: “constructed a porous layer with free carboxylic acid groups for polypeptide synthesis/attachment… the substrate has a matrix of free COOH groups ready to be activated and coupled with a protein or an amino acid for peptide synthesis”; para [0293]-[0296], [0289]-[0392], [0309]: building attached polypeptides by step-by-step addition of individual amino acids and/or their protected derivatives to starting with attaching the first amino acid, and then adding the second amino acid, and so on).

For claim 45, please see discussion of Rajasekaran, Koster, and Bar-Ziv et al. above with respect to claims 1, 4-5, 12, and 15. 
Additionally, with respect to the following claim limitation: 
wherein said activated carboxylic acid group binds to the free amine groups attached to said surface (para [0314]: hydroxyl protecting groups for use as X groups…para [0316]: (ii) esters; para [0318]: carboxyl groups for use as X groups…para [0319]: (i) esters; para [0338]: "these protecting groups react with amino acid side chains such as ... amino (lysine, arginine, histidine, proline); amide (glutamine, asparagine);... and are readily adaptable for use in the capture compounds as the reactive moiety X"; para [0344]: "X is an active ester”). 

For claim 46, please see discussion of Rajasekaran, Koster, and Bar-Ziv et al. above with respect to claims 1, 7, and 13-15. 

wherein said amine group binds to the activated carboxylic acid attached to said surface (para [0069]: the substrate comprises a linker molecule having a free amino terminus attached to at least one of the carboxylic acid groups…or the substrate comprises a linker molecule having a free carboxylic acid group attached to at least one of the carboxylic acid groups…the substrate comprises a coupling molecule attached to at least one of the carboxylic acid groups”; para [0329]: amino protecting groups for use as X groups include...; para [0332]: (iii) N-alkyl and N-aryl amines…; para [0338]: these protecting groups, e.g., N-alkyl and N-aryl amines, react with amino acid side chains such as hydroxyl, amino, amide, carboxylic acid, and sulfur derivatives, and are readily adaptable for use in the capture compounds as the reactive moiety X).  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Rajasekaran et al. does not expressly teach a specific embodiment of a method of attaching a biomolecule to a surface by utilizing a photoactivatable conjugation compound as recited in claims 1 and 45-46.  However, the combined teachings of Koster et al. and Bar-Ziv et al. cure this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
	Rajasekaran et al. does not expressly teach a specific embodiment a method of attaching a biomolecule to a surface by utilizing a photoactivatable conjugation compound comprising a functional group as recited in claim 2, or comprising an ester as recited in claim 3, an carboxylic acid group as recited in claims 4-5 and 45, an N-hydroxy succinimide moiety as recited in claim 6, an amine group as recited in claims 7 and 46, a photoactivatable group such as a diazirine or an aryl azide as recited in claim 8, a photoactivatable moiety such as a diazirine moiety or an aryl azide moiety as recited in claim 9, an N-hydroxysuccinimide moiety attached to an ester as recited in claim 10, or an N-hydroxysuccinimide ester attached to a diazirine moiety or an aryl azide moiety as recited in claim 11.  However, the KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of attaching a biomolecule to a surface by utilizing a photoactivatable conjugation compound as recited in claims 1 and 45-46, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Rajasekaran et al. and attach a biomolecule to a surface comprising a plurality of attachment groups by utilizing a photoactivatable conjugation compound that when exposed to electromagnetic radiation binds directly to the biomolecule thereby attaching the biomolecule to the surface.  An ordinary skilled artisan would have been motivated to follow Rajasekarans’ teachings as modified by Koster et al. and Bar-Ziv et al., because attaching a molecule of interest to a surface using a photoactivatable conjugation compound is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., attaching a biomolecule to a surface) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to attach a biomolecule to a surface comprising a plurality of attachment groups by attaching a photoactivatable conjugation compound to the plurality of attachment groups because irradiating a bound photoactivatable conjugation compound to a surface in order to bind the biomolecule to the surface constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
	Additionally and/or alternatively, with respect to a method of attaching a biomolecule to a surface by utilizing a photoactivatable conjugation compound as recited in claims 1 and 45-46, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings directly to the biomolecule in order to attach the biomolecule to the surface thereby enhancing the efficiency of the method, expanding the area of its application, and/or utilizing an inexpensive and improved platform for a wide variety of microarray applications.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because attaching biomolecules directly to a surface were known to include using a photoactivatable conjugation compound thereby enhancing the efficiency of the method and expanding the area of its application as taught by Koster et al.; and because attaching biomolecules to a surface were known to include using a photoactivatable conjugation compound thereby utilizing an inexpensive and improved platform for a wide variety of microarray applications as taught by Bar-Ziv et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the methods of attaching a biomolecule of Rajasekaran et al. comprise utilizing a conjugation compound comprising a functional group in order to directly bind a biomolecule to a surface comprising a plurality of attachment groups and therefore utilizing a photoactivatable conjugation compound as the conjugation compound comprising a functional group would support the enhancement of the efficiency of the method, the expansion of the area of its application, and the utilization of an inexpensive and improved platform for a wide variety of microarray applications by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 

	With respect to where the photoactivatable conjugation compound comprises specific chemical groups/moieties as recited in claims 2-11 and 45-46, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Rajasekaran et al. and attach a biomolecule to a surface comprising a plurality of attachment groups by utilizing a photoactivatable conjugation compound that when exposed to electromagnetic radiation binds to the biomolecule thereby attaching the biomolecule to the surface wherein the photoactivatable conjugation compound comprises a chemical group and/or moiety as recited in claims 2-11 and 45-46, e.g., an ester,  in order to bind the biomolecule to the surface constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
Additionally and/or alternatively, with respect to a method of attaching a biomolecule to a surface by utilizing a photoactivatable conjugation compound comprising specific chemical groups/moieties as recited in claims 2-11 and 45-46, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Rajasekaran et al. and attach a biomolecule to a surface comprising a plurality of attachment groups by utilizing a photoactivatable conjugation compound comprising a chemical group and/or moiety as recited in claims 2-11 and 45-46, e.g., an ester, a carboxylic acid group, an N-hydroxy succinimide group, an amine group, a diazirine group, or an aryl azide group, that when exposed to electromagnetic radiation binds to the biomolecule in order to attach the biomolecule to the surface thereby enhancing the efficiency of the method and/or expanding the area of its application.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because attaching biomolecules to a surface were known to include using a photoactivatable conjugation compound comprising a chemical group and/or moiety as recited in claims 2-11 and 45-46 thereby enhancing the efficiency of the method and expanding the area of its application as taught by Koster et al.  One of ordinary skill in the art at the time the invention was made would have KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that combination of references fail to render the instantly claimed invention obvious because (1) the Bar-Ziv reference teaches that the functional attachment group on the polymer is separated from the photoactivatable conjugate compound by the polymer itself, which is distinct from the instantly claimed invention which is directed to the direct interaction of the attachment group and the photoactivatable conjugation where there is no linker or polymer between the attachment functional group and the photoactivatable conjugation compound, and thus, no reasonable expectation of success to look to the functionalized polymer with a photoactivatable conjugation compound of Bar-Ziv (See Applicant’s Response received on 8/24/20, pg. 7); and (2) the Koster reference utilizes capture compounds specific for a biomolecule of choice where the capture compounds include a moiety Y that increases the selectivity of the binding by X whereby the conjugation compound of Koster has two moieties bound to the biomolecule, which is distinct from the instantly claimed invention, which only uses a photoactivatable conjugation compound to bind a biomolecule, and thus, no reasonable expectation of success that a single binding even with only the photoactivatable conjugation compound would suffice (See Applicant’s Response received on 8/24/20, pg. 8).

Response to Arguments
Applicant's arguments filed 8/24/20 for claims 1-15 and 45-46 as being unpatentable pursuant under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons. 
In response to Applicant’s first argument, i.e., the Bar-Ziv reference teaches that the functional attachment group on the polymer is separated from the photoactivatable conjugate compound by the polymer itself, which is distinct from the instantly claimed invention which is directed to the direct interaction of the attachment group and the photoactivatable conjugation where there is no linker or polymer between the attachment functional group and the photoactivatable conjugation compound, and thus, no reasonable expectation of success to look to the functionalized polymer with a photoactivatable conjugation compound of Bar-Ziv, it is found unpersuasive.  Pursuant to MPEP 2111, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

It is noted that the instant specification defines a “photoactive compound” as referring to compounds that are modified when exposed to electromagnetic radiation (See instant specification, paragraph [0023]); defines a “conjugation compound” as referring to a compound that binds to functional groups on a substrate and is capable of being activated to bind to a biomolecule, thus attaching the biomolecule to the substrate (See instant specification, paragraph [0024]); and defines a “photoactivatable conjugation compound” as referring to a compound that is activated to conjugate to a biomolecule when exposed to under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  A “compound” is defined as something formed by a union of elements or parts (See Merriam-Webster, “Compound”, available online at https://www.merriam-webster.com/dictionary/compound, 16 pages (accessed on 1/16/21)).  As such, the instantly claimed photoactivatable conjugation compound encompasses a single functional group, e.g., the groups recited in instant claim 2, but also encompasses a combination of chemical moieties and/or functional groups covalently bound together.  Therefore, the required structural component for the instantly claimed photoactivatable conjugation compound is the combination of chemical moieties and/or functional groups that are covalently attached together to form a single compound where the compound is activated to conjugate to a biomolecule when exposed to electromagnetic radiation.  Notably, the claimed invention and the definition of a “photoactivatable conjugation compound” does not require a specific chemical moiety and/or functional group of the photoactivatable conjugation compound to bind directly to the biomolecule.  Thus, as long as a chemical moiety and/or functional group of the photoactivatable conjugation compound binds directly to the biomolecule, irrespective of which chemical moiety and/or functional group is directly bound, the structural limitation of the photoactivatable conjugation compound is met.  Moreover, when the photoactivatable conjugation compound is exposed to electromagnetic radiation, it becomes activated thereby allowing it to bind to the substrate and/or the biomolecule.  In other words, there is no requirement in the claimed invention of which chemical moiety and/or functional group is bound to the attachment group of the substrate and which chemical moiety and/or functional group is bound to the biomolecule.  
	Therefore, in light of the broadest reasonable interpretation of the instantly claimed photoactivatable conjugation compound, the Bar Ziv polymer constitutes a photoactivatable conjugation compound of the instantly claimed invention because the polymer contains chemical moieties and/or functional groups which are all covalently attached to form a single polymer or compound.  The specific embodiment pointed out by Applicants taught by Bar Ziv similarly constitutes a photoactivatable conjugation compound of the instantly claimed invention.  The functional attachment group may not be directly linked to the photoactivatable group but there is no requirement in the instant invention that requires these two groups to be directly linked.  Rather, as pointed out by Applicants, the polymer (i.e., a compound) taught by Bar Ziv contains a functionalized group 
	In response to Applicant’s second argument, i.e., the Koster reference utilizes capture compounds specific for a biomolecule of choice where the capture compounds include a moiety Y that increases the selectivity of the binding by X whereby the conjugation compound of Koster has two moieties bound to the biomolecule, which is distinct from the instantly claimed invention, which only uses a photoactivatable conjugation compound to bind a biomolecule, and thus, no reasonable expectation of success that a single binding even with only the photoactivatable conjugation compound would suffice, it is found unpersuasive.  As discussed in response to Applicant’s second argument above, the instantly claimed photoactivatable conjugation compound encompasses a single functional group, e.g., the groups recited in instant claim 2, but also encompasses a combination of chemical moieties and/or functional groups covalently bound together.  As such, the specific embodiment pointed out by Applicants taught by Koster where the compound contains two functional groups that bind to a biomolecule does not preclude a finding of obviousness because the instantly claimed photoactivatable conjugation compound is not limited to a single chemical moiety and/or functional group bound to the biomolecule.  All that is required is for the photoactivatable conjugation compound, irrespective of which chemical moiety and/or functional group, to be directly bound to the biomolecule.  As pointed out by Applicants, moiety X (i.e., a photoactivatable compound) of Koster is bound to the biomolecule.  Therefore, the fact that Koster teaches two binding events to the biomolecule does not preclude a finding of obviousness.  
	Additionally, notwithstanding that the specific embodiment taught by Koster is encompassed by the instantly claimed invention, it is noted that the “Y moiety” taught by Koster is optional.  More specifically, Koster teaches capture compounds that include a core “Z” that presents one or more reactivity functions “X” and optionally at least a selectivity function “Y” and/or a sorting function “Q”, and also optionally one or more solubility functions “W” (See Koster specification, paragraph [0216]).  Therefore, contrary to Applicant’s argument, the “Y moiety” is not a required structural feature of the capture compound taught by Koster.  Thus, 
Accordingly, the rejection of claims 1-15 and 45-46 is maintained as Applicants’ arguments are found unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 45-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-12 of U.S. Patent No. 9,499,578 B2 (Rajasekaran et al. (I)) in view of Koster et al. U.S. Publication No. 2005/0042771 A1 published on February 24, 2005 (cited in the IDS received on 9/7/17).
Rajasekaran et al. (I) claims: 
1.    A method for making an array of biopolymers comprising, attaching to a substrate surface a first molecule capable of forming a peptide bond wherein the molecule contains a first functional group capable of attaching to the surface of the substrate, a second functional group capable of forming a peptide bond, and a photo-removable protecting group that prevents the formation of a peptide bond by the second functional group,

coupling a second molecule capable of forming three peptide bonds, wherein the molecule contains a first functional group capable of forming a peptide bond with the first molecule, a second and third functional group capable of forming a peptide bond, and two different photo-removable protecting groups capable of preventing the formation of a peptide bond, to the first molecule capable of forming a peptide bond that has been deprotected.
2.    The method according to Claim 1 wherein attaching is accomplished through the formation of a peptide bond.
3.    The method according to Claim 1 wherein the substrate surface to which the first molecule capable of forming a peptide bond is attached is an amino-functionalized Si02 surface.
(See Rajasekaran (I) claims 1-3).  Rajasekaran’s claimed method is depicted in Figure 5.  Note that making an array of biopolymers = a method of attaching a biomolecule of instant claim 1; 
attaching to a substrate surface a first molecule capable of forming a peptide bond wherein the molecule contains a first functional group capable of attaching to the surface of the substrate = obtaining a surface comprising a plurality of attachment groups attached to the surface, e.g., carboxylic acid groups or amine groups given that both are capable of forming a peptide bond, of instant claims 1, 12-13, and 45-46; 
a second functional group capable of forming a peptide bond, and a photo-removable protecting group that prevents the formation of a peptide bond by the second functional group, exposing a portion of the substrate surface to ultraviolet radiation in the presence of microwave energy, wherein the ultraviolet radiation exposure causes the removal of the protecting group = attaching a photoactivatable conjugation compound to the attachment group and selectively exposing the surface to electromagnetic radiation thereby activating (i.e., removing the protecting group) the photoactivatable conjugation compound as recited in claims 1, 14, and 45-46; 
and coupling a second molecule capable of forming three peptide bonds wherein the molecule contains a first functional group capable of forming a peptide bond with the first molecule, a second and third functional group capable of forming a peptide bond, and two different photo-removable protecting groups capable of preventing the formation of a peptide bond, to the first molecule capable of forming a peptide bond that has been deprotected = attaching a biomolecule to the surface via the attached 
	Rajasekaran (I)’s claims 7-12 are directed to repeating the step in order to attach additional biopolymers, e.g., an amino acid, thereby resulting in the formation of a peptide chain.  These additional steps are encompassed by the instantly claimed methods because there is the instant methods do not preclude where the biomolecule is an amino acid and do not preclude repeating the steps in order to form a polypeptide as recited in claims 15 and 45-46.  
	However, Rajasekaran et al. (I) does not expressly claim the specific photoactivatable conjugation compound as recited in instant claims 2-11 and 45-46.  Please see discussion of Koster et al. above in the 103(a) rejection along with the motivation to combine the references.  Briefly, an ordinary skilled artisan would be motivated with a reasonable expectation of success to attach a biomolecule to a surface comprising a plurality of attachment groups by utilizing a photoactivatable conjugation compound comprising a chemical group and/or moiety as recited in claims 2-11 and 45-46, e.g., an ester, a carboxylic acid group, an N-hydroxy succinimide group, an amine group, a diazirine group, or an aryl azide group, that when exposed to electromagnetic radiation binds to the biomolecule in order to attach the biomolecule to the surface thereby enhancing the efficiency of the method and/or expanding the area of its application by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Therefore, the ‘578 claimed invention is not patentably distinct from the instantly claimed invention. 

Applicants’ Arguments


Response to Arguments
As Applicants have provided no argument that would overcome the double-patenting rejection, the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654